Citation Nr: 1041939	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  08-28 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
including posttraumatic stress disorder (PTSD), including as due 
to a chronic qualifying disability.  

2.  Entitlement to service connection for a left shoulder 
disorder, including as due to a chronic qualifying disability.  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for a left knee disorder, 
including as due to a chronic qualifying disability.  

5.  Entitlement to service connection for a right knee disorder, 
including as due to a chronic qualifying disability.  

6.  Entitlement to service connection for a disability manifested 
by headaches, including as due to a chronic qualifying 
disability.  

7.  Entitlement to service connection for a disability manifested 
by photophobia, claimed as an eye disability, including as due to 
a chronic qualifying disability.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to March 1992 
and had additional service with the Army National Guard.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 2007 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In July 2010, a travel board hearing was held before the 
undersigned in Roanoke, Virginia.  A transcript of the hearing is 
associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

Review of the record shows that additional development is 
necessary prior to adjudication of these claims.  The Veteran's 
service treatment records (STR) date from April 2001, years after 
the Veteran entered service in 1988.  Although the RO has made 
significant attempts to obtain all of the National Guard STRs, 
another attempt should be made to obtain the STRs from the period 
of active duty service.  

It is further noted that the Veteran has not been afforded a VA 
compensation examination.  When records are absent, the Board has 
a heightened duty to assist in the development of the claim.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In view of the 
absence of service treatment (medical) records, the Board finds 
that the low threshold requirements for an examination have been 
met.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

One of the Veteran's claims is for service connection for 
bilateral hearing loss.  The record includes a medical record 
from National Guard service three months after his separation 
from active duty that shows hearing loss.  Sensorineural hearing 
loss is a disability which may be presumed as service connected.  
38 C.F.R. §§ 3.307, 3.309 (2010).  As such, a VA audiological 
examination is warranted.  

The Veteran is also seeking service connection for PTSD.  VA 
outpatient treatment records show that he has been diagnosed as 
having PTSD, but he has not been afforded a VA examination to 
ascertain whether PTSD is related to in-service stressors.  It is 
additionally noted that regulations regarding the establishment 
of service connection for PTSD have recently been changed and are 
more favorable to the Veteran, and his claim must be considered 
in connection with the new regulations.  75 Fed. Reg. 39843 
(2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).  As such, a 
PTSD examination and medical opinion is necessary.  



Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the National 
Personnel Records Center and request that an 
additional search be made for the Veteran's 
active duty STRs.  

2.  The RO/AMC should arrange for the Veteran to 
undergo a VA medical examination to ascertain 
the current nature and extent of disabilities of 
his knees and left shoulder.  The examiner 
should be requested to render an opinion 
regarding whether it is at least as likely as 
not (probability 50 percent of more) that the 
bilateral knee or left shoulder disability is 
related to service.  The applicable records from 
the claims folder should be made available for 
review in connection with this examination.  The 
examiner should provide complete rationale for 
all conclusions reached.  

3.  The RO/AMC should arrange for the Veteran to 
undergo a VA medical examination to ascertain 
the current nature and extent of disabilities 
manifested by headaches and photophobia.  The 
examiner should be requested to render an 
opinion regarding whether it is at least as 
likely as not (probability 50 percent of more) 
that any disability manifested by headaches or 
photophobia are related to service.  The 
applicable records from the claims folder should 
be made available for review in connection with 
this examination.  The examiner should provide 
complete rationale for all conclusions reached.  

4.  The RO/AMC should arrange for the Veteran 
to undergo a VA PTSD examination in order 
to determine the etiology, nature and 
severity of any psychiatric illness, to 
include PTSD.  The applicable records in the 
claims folder should be made available to the 
examiners in conjunction with the 
examination.  All indicated tests are to be 
conducted.  If the diagnosis of PTSD is 
deemed appropriate, the examiner should 
specify the precise stressor(s) was 
sufficient to produce PTSD, and whether there 
is a link between the current symptomatology 
and one or more of the in-service stressors.  
If any other psychiatric disorder is 
diagnosed, the examiner should be requested 
to render an opinion regarding whether it is 
at least as likely as not (probability 50 
percent of more) that the non-PTSD 
psychiatric disorder is related to service.  
A complete rational of any opinion expressed 
should be included in the examination report.  

5.  The RO/AMC should arrange for the 
Veteran to undergo a VA audiological 
examination to ascertain the current 
nature and extent of disabilities of his 
hearing loss.  The examiner should be 
requested to render an opinion regarding 
whether the Veteran has sensorineural 
hearing loss, for which service connection 
may be presumed, or an opinion as to 
whether it is at least as likely as not 
(probability 50 percent of more) that any 
hearing loss is related to service.  

6.  Thereafter, the RO/AMC should readjudicate 
the issues on appeal, including, as applicable, 
under the theory of presumptive service 
connection due to a chronic qualifying 
disability (which includes undiagnosed 
illnesses) under 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317.  If any determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) that 
addresses all relevant actions taken on the 
claims for benefits.  The Veteran should be 
given an opportunity to respond to the SSOC 
prior to returning the case to the Board for 
further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is 
advised to appear and participate in any scheduled VA 
examination, as failure to do so may result in denial of the 
claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

